DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MAYRA HERRERA,
                             Appellant,

                                    v.

                           LOUIS LIONELLI,
                              Appellee.

                              No. 4D17-2474

                           [October 18, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Scott    Suskauer,      Judge;   L.T.    Case     No.
502009DR011689XXXXMB.

   Alan Jay Braverman and Jillian Kratish of the Law Offices of Alan Jay
Braverman, P.A., Fort Lauderdale, for appellant.

   Troy William Klein, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.